—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered December 11, 1995, convicting him of robbery in the first degree (three counts), criminal possession of a weapon in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion by declining to instruct the jury that counsel for both sides had the right to prepare their respective witnesses to testify at trial. Attacking the credibility of witnesses by exploring the extent to which opposing counsel has gone to prepare them to testify is not improper per se (see, People v Galloway, 54 NY2d 396, 399). Here, upon consideration of the questions of the prosecutor in the context of the record as a whole, we cannot say that the trial court improvidently exercised its discretion by failing to give the requested charge. Bracken, J. P., Pizzuto, Altman and Luciano, JJ., concur.